     Case 2:19-cv-01862-JAM-DMC Document 48 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELDON RAY NEWSOME,                                No. 2:19-CV-1862-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    CHERYL INNISS-BURTON,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 47, for an extension

19   of time to file an opposition to Defendant’s motion for summary judgment. Good cause

20   appearing therefor, Plaintiff’s motion is granted. Plaintiff may file an opposition within 30 days

21   of the date of this order.

22                   IT IS SO ORDERED.

23

24   Dated: August 16, 2021
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
